Citation Nr: 0518910	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low spine 
disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for bilateral ankle 
disorder.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral lower extremity venous insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from March 1954 to March 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

Issues three, four, and five, noted on the title page, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In October 2002, prior to the promulgation of a decision in 
the appeal, the appellant notified VA that he was withdrawing 
the appeal of the issues of entitlement to service connection 
for low spine and heart disorders.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on the issues of entitlement to 
service connection for low spine and heart disorders.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal of 
the issues of entitlement to service connection for low spine 
and heart disorders.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection 
for low spine and heart disorders is dismissed.


REMAND

The appellant contends that he was treated for disorder of 
the legs, knees, and ankles during active duty service at 
Beaumont Army Hospital and at the 118th Army Hospital.  He 
reportedly had inpatient treatment.  The record indicates 
that the veteran's service medical records were likely 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  Under these circumstances, VA has a 
heightened duty to assist an appellant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).

In an October 2002 request to NPRC, the RO asked that a 
search be conducted for any inpatient records for treatment 
the veteran may have received at Beaumont Army Hospital, as 
well as the 118th Army Hospital.  While NPRC indicated that 
there were no records from Beaumont, there was no reply from 
NPRC as to the existence of any records from the 118th Army 
Hospital.  In addition, it is noted that a May 1990 report 
from NPRC indicated that a search of the Surgeon General's 
Office (SGO) indicated no available records of treatment for 
the veteran at Beaumont.  NPRC requested that additional 
information be provided to conduct a search of the records 
for the 118th Army Hospital.  Such additional information was 
not provided to NPRC and further search of SGO records was 
not conducted.  The RO should ensure that all necessary 
information, to include date of treatment, unit of 
assignment, etc., is gathered in order to allow for proper 
search of SGO records.  Further, a search of the morning 
reports of the appellant's unit (when treatment was 
reportedly received at the 118th Army Hospital) for the 
appropriate time-period should also be conducted.  (A search 
of morning reports was conducted to verify the assertion that 
the veteran received treatment at Beaumont.  There were, 
however, no pertinent findings.)  

During an August 2004 hearing before the undersigned, the 
veteran testified that he saw a physician for the claimed 
disorders in the 1960's.  Transcript of the hearing notes 
that he saw "Dr. Chamus."  On a March 1977 claim form, the 
appellant stated that beginning in 1958, he saw Dr. Herbert 
Chambers in Dallas, Texas.  Although a request for medical 
records was sent to Dr. Chambers in 1977, no reply was 
received.  The RO should thus take the necessary steps to 
obtain any available records from Dr. Chambers and/or Dr. 
Chamus.

The veteran also testified that while at Ft. Bliss, he was 
placed on a profile due to his leg injury, and was then 
transferred to his post in Japan.  The RO should obtain the 
veteran's personnel records, if available, as there may be 
pertinent information as to his profile status.  

The veteran has reported that he went to the Dallas VA 
Medical Center in 1956 on two occasions.  He was reportedly 
advised that he was not entitled to treatment.  He next began 
receiving treatment at the Dallas VAMC in 1975.  The RO 
should determine if there is any evidence to show that the 
appellant sought treatment in 1956 at the Dallas VAMC.  If 
so, any such documents should be obtained and associated with 
the claims file.  The RO should also obtain any other Dallas 
VAMC treatment reports not already associated with the claims 
file, to include treatment reports from 1975 and thereafter.  

Finally, the Board notes that VA medical records indicate 
that the veteran is in receipt of Social Security benefits.  
The veteran's Social Security records, to include all 
supporting medical documents, are to be obtained and 
associated with the claims file.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain the veteran's Social 
Security records, to include all 
supporting medical documents, and 
associate them with the claims file.

2.  The RO should take the necessary 
steps to obtain the veteran's personnel 
records, if available, and associate them 
with the claims file.

3.  The RO should contact the veteran and 
request that he provide specific 
information as to treatment reportedly 
received at the 118th Army Hospital, to 
include specific dates of treatment (at 
least within a three month time-period), 
his unit of assignment at the time 
treatment was received, and any other 
information necessary to conduct a proper 
search of SGO records.  The RO should 
then request that a search of the SGO 
records be conducted.  The RO should also 
use this information to obtain any 
available morning reports for the 
veteran's unit for the time-period in 
question.    

4.  The RO is advised that under the 
Veterans Claims Assistance Act of 2000 
(VCAA), continued and repeated efforts to 
secure government records, to include 
service records, are required until such 
efforts are shown to be futile.  If after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain such government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.

5.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
post-service medical records, both VA and 
private, and associate them with the 
claims file.  This specifically includes 
records from Dr. Chamus and/or Dr. 
Herbert Chambers, for treatment received 
in the 1950's/1960's.  The RO should also 
ensure that all records from the Dallas 
VAMC from 1956 to the present, which are 
not already of record, are obtained and 
associated with the claims file.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
additional development is necessary to 
comply with the law and regulations, to 
include the VCAA, such development must 
be accomplished. 

7.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded 
the requisite time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


